DETAILED ACTION
Election/Restrictions
Claims 1-7 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.

Claim Objections
Claim 8 is objected to because of the following informalities:  “the printhead travel” lacks antecedent basis.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “the direction of printhead travel” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia Alvarez et al. (10,112,386)

Regarding claim 8, Garcia Alvarez teaches a printhead comprising at least one nozzle (see fig. 6) to spit ink onto a printing medium (fig. 4H, gridded rectangle) in a spitting zone (fig. 4H, zone with X’s) when the printhead traverses the spitting zone during printing (col. 5, lines 7-16, note that the printing is multipass);
wherein the spitting zone excludes an area of the printing medium proximal to a starting point of the printhead travel (fig. 4H, Note that the starting point of printhead travel is being defined as just right of border of sheet without flushing area. Note that “a starting point of the printhead travel” could mean anything. In other words, any point where the printhead moves could be considered “a starting point of printhead travel”).

wherein the spitting zone comprises a continuous area or a discontinuous area (fig. 4H). 

Regarding claim 12, Garcia Alvarez teaches the printhead of claim 8, wherein the printhead spits ink in the spitting zone by spitting ink drops randomly spread within the spitting zone (see fig. 4H, note that “randomly spread” has not been defined in any way); and
wherein the printhead comprises at least two nozzles, and the at least two nozzles are each to spit ink randomly spread within the spitting zone (see fig. 4H, Note again that “randomly spread” has not been defined, and further, it is not known what “randomly spread” would mean as it pertains to droplets from two nozzles). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Alvarez in view of Vega et al. (6,554,392).

Regarding claim 9, Garcia Alvarez teaches the printhead of claim 8, wherein the spitting zone comprises an area of the printing medium located at least partially in a second half of the printing medium (fig. 4H, left half) in the direction of printhead travel (fig. 4H, leftward on page), and wherein a centre point of the spitting zone is located in the second half of the printing medium in the direction of printhead travel (see fig. 4H, note that centre point of are with X’s is left of centre of the entire medium). Garcia Alvarez does not teach wherein the printhead is serviced in a servicing zone at the starting point of printhead travel. Vega teaches servicing at the starting point (Vega, col. 2, lines 32-47). It would have been obvious to service the printhead at a servicing zone, as disclosed by Vega, in addition to spitting on the page, as disclosed by Garvia Alvarez, because doing so would further minimize the chance of clogged nozzles. 

Regarding claim 11, Garcia Alvarez teaches the printhead of claim 8. Garcia Alvarez does not teach wherein the area of the spitting zone is determined based on a modelled relationship between a decap time of the nozzle and a size of spat ink drops formed at the modelled decap time, such that the area of the spitting zone is determined based on a modelled decap time that will produce spat ink drops having a size below a threshold size, and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853